In this action George D. Carroll, as treasurer of the Union Square Printing Company, a defendant therein, was directed, by an order for the examination of said defendant corporation, to appear on its behalf and be examined as a witness before trial and to produce certain books kept by said defendants, among others the stock book and minute book. In the examination of said witness under the order, he declined to produce the books on the ground that they were not in his possession or under his control, and claiming also that they being in possession of the defendant corporation, witness could not be compelled to produce them. It was admitted that the witness could not give the testimony desired by plaintiff, but that the books of defendant corporation, if produced, would enable him to do so.
Plaintiff’s counsel thereupon moved that witness be compelled to produce the books desired, or in default of Ms so doing that he be attached.
Held (Van Brunt, P. J„), that the motion should be granted. The books must be produced as directed, not necessarily for inspection, but in order that witness, by reference to them, may testify as the order directs.